


114 S594 IS: Military Reserve Jobs Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
114th CONGRESS1st Session
S. 594
IN THE SENATE OF THE UNITED STATES

February 26, 2015
Mr. Donnelly (for himself, Mr. Cruz, Mr. Blunt, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs

A BILL
To establish a tiered hiring preference for members of the reserve components of the Armed Forces.


1.Short titleThis Act may be cited as the Military Reserve Jobs Act of 2015. 2.Tiered preference eligibility for members of reserve components of the armed forces (a)Preference eligibility for members of reserve components of the armed forcesSection 2108 of title 5, United States Code, is amended—
(1)in paragraph (3)— (A)in subparagraph (G)(iii), by striking and at the end;
(B)in subparagraph (H), by adding and at the end; and (C)by inserting after subparagraph (H) the following:

(I)a qualified reservist;; (2)in paragraph (4), by striking and at the end;
(3)in paragraph (5), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:

(6)qualified reservist means an individual who is a member of a reserve component of the Armed Forces on the date of the applicable determination— (A)who—
(i)has completed at least 6 years of service in a reserve component of the Armed Forces; and (ii)in each year of service in a reserve component of the Armed Forces, was credited with at least 50 points under section 12732 of title 10; or
(B)who— (i)has completed at least 10 years of service in a reserve component of the Armed Forces; and
(ii)in each year of service in a reserve component of the Armed Forces, was credited with at least 50 points under section 12732 of title 10; and (7)reserve component of the Armed Forces means a reserve component specified in section 101(27) of title 38..
(b)Tiered hiring preference for members of reserve components of the armed forcesSection 3309 of title 5, United States Code, is amended— (1)in paragraph (1), by striking and at the end;
(2)in paragraph (2), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:

(3)a preference eligible described in section 2108(6)(B)—3 points; and (4)a preference eligible described in section 2108(6)(A)—2 points..
(c)GAO reviewNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that— (1)assesses Federal employment opportunities for members of a reserve component of the Armed Forces;
(2)evaluates the impact of the amendments made by this section on the hiring of reservists and veterans by the Federal Government; and (3)provides recommendations, if any, for strengthening Federal employment opportunities for members of a reserve component of the Armed Forces.

